Per Curiam.
Under the facts of this case, which is one between an owner and an alleged tenant, the decree was not erroneous for any of the reasons assigned, except in that the decree provides that the whole insurance premium upon the policy issued while the property was in the hands of a receiver shall be taxed against the defendant, whereas only that proportion of the premium which covers the time during which the property was in the receiver’s hands should be so taxed, the balance of the premium being chargeable against the owner, the defendant in error; and direction is given that the decree be modified accordingly.

Judgment affirmed, with direction.


All the Justices concur, except Fish, O. J., absent.

Equitable petition. Before Judge Thomas. Lowndes superior court. November 33, 1916.
J. P. Knight and Dan B. Bruce, for plaintiff in error.
Titus, Delcle & Hopkins and James M. Johnson, contra.